Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of PCT/JP2018/037542.
The response filed on September 26, 2022 has been entered.
Claims 1-16 are pending. 
Election/Restrictions
Applicant's election with traverse of Group II (claim 4) in the reply filed on September 26, 2022 is acknowledged.  The traversal is on the ground(s) that since the claims are all related to the claimed method of producing a protein, and even if all the claims linked to claim 1 are rejoined, the remaining claims 11-16 are similarly related to the method of claim 1 and can also be rejoined.  Applicant has requested that the claims should be examined together rejoined upon allowance of the linking claim.  This is not found persuasive because as discussed in the Requirement for Restriction/Election mailed on July 25, 2022, Inventions I-X are linked by claim 1 and Inventions VIII and IX are linked by claim 12.  Inventions I-X are directed to related processes.  Upon indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from other otherwise requiring al the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-3 and 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2022.

Claim for Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2020, June 15, 2020, August 5, 2021, and September 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Objections
	Claims 1 and 4 are objected to due to the recitation of “YscB”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claim 4 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “activity of a YscB protein is reduced”.  The metes and bounds of this limitation in the context of the above claim are not clear.  It is unclear as to the respective ''activity'' that is meant to be encompassed by the limitation, enzymatic activity, protease activity, thermostability, substrate specificity, activity at a particular pH or temperature, etc. It is suggested that applicants clarify the meaning of the activity the YscB protein. Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing a protein by culturing a modified Talaromyces cellulolyticus in a culture medium, wherein any activity of (1) any exogenous or endogenous YscB protein, (2) protein of SEQ ID NO:43 having 1-10 amino acid modifications, wherein the protein has protease activity, or (3) a protein having at least 90% sequence identity to SEQ ID NO:43 and having protease activity is reduced in the Talaromyces cellulolyticus.    Therefore, the claims are drawn to a method of producing a protein by culturing modified Talaromyces cellulolyticus comprising a genus of reduced activity of a genus of YscB proteins in a culture medium.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “activity of a YscB is reduced” fails to provide a sufficient description of the genus of YscB proteins as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one example, a method of producing a protein by culturing a modified Talaromyces cellulolyticus in a culture medium, wherein the protease activity its endogenous YscB protein having the amino acid sequence of SEQ ID NO:43 is reduced in the Talaromyces cellulolyticus.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus.
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 90% sequence identity with SEQ ID NO:43 or mutants having 1-10 amino acid modifications of SEQ ID NO:43.  However, there is no teaching regarding which 10% of the amino acids can vary from SEQ ID NO:43 and which 1-10 can vary from SEQ ID NO:43 and result in a polypeptide having YscB activity, protease activity, or any reduced activity.  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the YscB protein having the amino acid sequence of SEQ ID NO:43.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  
As of the filing date, there was no known or disclosed correlation between a structure other than the YscB protein having the amino acid sequence of SEQ ID NO:43.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there was  no general knowledge in the art of YscB proteins to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of a single YscB protein having the amino acid sequence of SEQ ID NO:43, as representative of other YscB proteins or proteins having protease activity.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1 and 4. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a protein by culturing a modified Talaromyces cellulolyticus in a culture medium, wherein the protease activity its endogenous YscB protein having the amino acid sequence of SEQ ID NO:43 is reduced in the Talaromyces cellulolyticus, does not reasonably provide enablement for a method of producing a protein by culturing modified Talaromyces cellulolyticus having any reduced activity of any YscB protein in a culture medium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass a method of producing a protein by culturing a modified Talaromyces cellulolyticus in a culture medium, wherein the activity of (1) any exogenous or endogenous YscB protein, (2) protein of SEQ ID NO:43 having 1-10 amino acid modifications, wherein the protein has protease activity, or (3) a protein having at least 90% sequence identity to SEQ ID NO:43 and having protease activity is reduced in the Talaromyces cellulolyticus.    Therefore, the claims are drawn to a method of producing a protein by culturing modified Talaromyces cellulolyticus having any reduced activity of any YscB protein in a culture medium.
The claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of YscB proteins.  The specification is limited to a method of producing a protein by culturing a modified Talaromyces cellulolyticus in a culture medium, wherein the protease activity its endogenous YscB protein having the amino acid sequence of SEQ ID NO:43 is reduced in the Talaromyces cellulolyticus
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for obtaining reducing any activity of any YscB proteins, any YscB protein having at least 90% sequence identity to SEQ ID NO:43, and any mutant of SEQ ID NO:43 having one to ten amino acid modifications, and (b) a correlation between structure and the function of polypeptides having YscB activity or protease activity, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have any reduced activity.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of a polypeptide having any reduced activity in Talaromyces celluloyticus.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within any YscB proteins or the YscB protein of SEQ ID NO:43 that can be modified and which ones are conserved such that one of skill in the art can reduce any activity of said YscB protein and which segments of any YscB proteins or the YscB protein of SEQ ID NO:43 are essential for reducing any activity.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a method of producing a protein by culturing a modified Talaromyces cellulolyticus in a culture medium, wherein the protease activity its endogenous YscB protein having the amino acid sequence of SEQ ID NO:43 is reduced in the Talaromyces cellulolyticus.   However, the speciation fails to provide any information as to the structural elements required in YscB protein having any reduced activity. 
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) and/or as being anticipated by Yahagi (US 11,384,379 – form PTO-1449).
Regarding claim 1, Yahagi discloses a method of producing an objective protein by culturing a Talaromyces cellulolyticus that has an ability to produce an objective protein in a culture medium, wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus (Column 2, lines 41-45, Column 2, lines 51-62, Column 18, line 57 through Column 19, line 7, Column 29, lines 13-50, Figure 24, and claim 1)
Regarding claim 4, Yahagi discloses that the YscB protein has the amino acid sequence of SEQ ID NO:69, which is identical to the YscB protein of SEQ ID NO:43 of the instant application (Column 29, lines 30-37 and see the sequence alignment below).  
Therefore, the reference of Yahagi anticipates claims 1 and 4. 
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,384,379 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: 
Regarding claim 1 of the instant application, claim 1 of the reference patent recites a method of producing an objective protein by culturing a Talaromyces cellulolyticus that has an ability to produce an objective protein in a culture medium, wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced as compared with a non-modified Talaromyces cellulolyticus.  Therefore, claim 1 of the instant application is anticipated by claim 1 of the reference patent.
Thus, the conflicting claims are not patentably distinct from each other.     

Relevant Art
Nitta (WO 2021/251383 – form PTO-892 and the English Translation of WO 2021/251383 – form PTO-892) discloses a method of producing a protein by culturing a Talaromyces cellulolyticus, wherein the Talaromyces cellulolyticus has been modified so that the activity of a YscB protein is reduced (Section 1-4), but is not available as prior art because the reference was published or made known to the public after the instant application was effectively filed.

Conclusion

	Claims 1-16 are pending.

	Claims 2-3 and 5-16 are withdrawn.

	Claims 1 and 4 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652       


Sequence alignment of YscB of SEQ ID NO:43 of the instant application (“Qy”) and YscB of SEQ ID NO:69 of Yahagi (“Db”)

US-16-826-656-69
; Sequence 69, Application US/16826656
; Patent No. 11384379
; GENERAL INFORMATION
;  APPLICANT: Ajinomoto Co., Inc.
;  TITLE OF INVENTION: PROTEIN PRODUCTION METHOD AND DISACCHARIDE PRODUCTION METHOD
;  FILE REFERENCE: US-607
;  CURRENT APPLICATION NUMBER: US/16/826,656
;  CURRENT FILING DATE: 2020-03-23
;  PRIOR APPLICATION NUMBER: JP2017-184180
;  PRIOR FILING DATE: 2017-09-25
;  NUMBER OF SEQ ID NOS: 87
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 69
;  LENGTH: 490
;  TYPE: PRT
;  ORGANISM: Talaromyces cellulolyticus
US-16-826-656-69

  Query Match             100.0%;  Score 2532;  DB 20;  Length 490;
  Best Local Similarity   100.0%;  
  Matches  490;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKGVLSLSLLPLLTVASPVMPRTIHNDAAPILSSSNAVEVPDSYIIVFKDHVDSASAAAH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKGVLSLSLLPLLTVASPVMPRTIHNDAAPILSSSNAVEVPDSYIIVFKDHVDSASAAAH 60

Qy         61 HNWVQDIHSQHTELRKRSQFPFADNAFAGLKHTFDIAGSFLGYSGHFEENVIEAIRRHPD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HNWVQDIHSQHTELRKRSQFPFADNAFAGLKHTFDIAGSFLGYSGHFEENVIEAIRRHPD 120

Qy        121 VDYIEKDSLVHTMEDPALEKNAPWGLARISHRESLSFGSFNKYLYAADGGEGVDVYVIDT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VDYIEKDSLVHTMEDPALEKNAPWGLARISHRESLSFGSFNKYLYAADGGEGVDVYVIDT 180

Qy        181 GTNIDHVDFEGRASWGKTIPTDDEDVDGNGHGTHCSGTIAGKKYGVAKKANVYAVKVLKS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTNIDHVDFEGRASWGKTIPTDDEDVDGNGHGTHCSGTIAGKKYGVAKKANVYAVKVLKS 240

Qy        241 NGSGTMSDVVQGVEWAATQHIKKVKDAKAGKAKGFKGSAANMSLGGGKSVTLDKAVNAAV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NGSGTMSDVVQGVEWAATQHIKKVKDAKAGKAKGFKGSAANMSLGGGKSVTLDKAVNAAV 300

Qy        301 DAGIHFAVAAGNDNADSCNYSPAAAEKAVTVGASTLADERAYFSNYGKCNDIFAPGLNIL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DAGIHFAVAAGNDNADSCNYSPAAAEKAVTVGASTLADERAYFSNYGKCNDIFAPGLNIL 360

Qy        361 STWIGSKYAVNTISGTSMASPHIAGLLAYFLSLQPASDSAFAVAEITPKKLKENLIAIGT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 STWIGSKYAVNTISGTSMASPHIAGLLAYFLSLQPASDSAFAVAEITPKKLKENLIAIGT 420

Qy        421 QGALTDVPSDTTNILAWNGGGSANYTDIIAQGGYKTKTLSNEVDELINKLEVVNEELGAI 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QGALTDVPSDTTNILAWNGGGSANYTDIIAQGGYKTKTLSNEVDELINKLEVVNEELGAI 480

Qy        481 YSHIKDAIA A 490
              ||||||||||
Db        481 YSHIKDAIA A 490